NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

ANDRES RODRIGUEZ-AGUILAR,                   )
                                            )
             Appellant,                     )
                                            )
v.                                          )       Case No. 2D14-2793
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed March 9, 2016.

Appeal from the Circuit Court for
Hillsborough County; Gregory P. Holder,
Judge.

Howard L. Dimmig, II, Public Defender,
and Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Andres Rodriguez-Aguilar, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


ALTENBERND, Judge.

             Andres Rodriguez-Aguilar appeals his judgment for felon in possession of

a firearm and the resulting sentence of ten years' imprisonment with a three-year

minimum mandatory term. This is a companion case to Rodriguez-Aguilar v. State, No.

2D14-1719 (Fla. 2d DCA Mar. 9, 2016), which addresses a sentence on violation of
probation as a result of this same conduct. In this appeal, Mr. Rodriguez-Aguilar's

attorney has filed an Anders 1 brief. We reverse and remand for the correction of a

scrivener's error in the written judgment.

              In December 2013, police observed Mr. Rodriguez-Aguilar enter and

briefly operate a vehicle that had been reported stolen. A police officer arrested Mr.

Rodriguez-Aguilar and discovered a loaded firearm in his pants pocket during a search

incident to the arrest. The State filed a two-count information against Mr. Rodriguez-

Aguilar, charging felon in possession of a firearm as count I, see § 790.23(1), Fla. Stat.

(2013), and carrying a concealed firearm as count II, see § 790.01(2). By agreement,

the two counts were severed and the State tried count I first. Following a guilty verdict

on that count, the State announced a nolle prosequi of count II. The trial court orally

sentenced Mr. Rodriguez-Aguilar on count I to ten years in prison with a three-year

minimum mandatory term, to run consecutively to the term of imprisonment the court

had already imposed for the violation of probation in case number 2D14-1719.

              The written judgment oddly contains descriptions of three counts rather

than one. It has a line drawn through a third count, which is an additional count for felon

in possession of a firearm that was not charged in the information. The written

judgment erroneously shows convictions for both counts I and II of the information. We

reverse this judgment as to the improper conviction for count II. On remand, the trial

court shall enter a proper judgment. The written sentence was a correct sentence; it

was limited to count I. The trial court does not need to resentence the defendant on

remand. Finally, we cannot determine from the record whether the mandated change in



              1Anders   v. California, 386 U.S. 738 (1967).


                                             -2-
the judgment will affect the cost judgment. On remand, the trial court shall confirm the

accuracy of the imposed costs.

             Affirmed in part, reversed in part, and remanded.



NORTHCUTT and CRENSHAW, JJ., Concur.




                                           -3-